Citation Nr: 1025210
Decision Date: 07/07/10	Archive Date: 09/09/10
 
DOCKET NO. 08-31 196                       DATE JUL 07 2010 

On appeal from the Department of Veterans Affairs Regional Office in Portland, Oregon
 
THE ISSUES 

1. Evaluation of gastroesophageal reflux disease (GERD), rated 10 percent disabling prior to November 8, 2007. 

2. Evaluation of GERD and irritable bowel syndrome (IBS), rated 30 percent disabling effective November 8, 2007. 

3. Entitlement to an earlier effective date for the grant of service connection for IBS. 

REPRESENTATION 

Appellant represented by: Oregon Department of Veterans' Affairs 

ATTORNEY FOR THE BOARD 

J. Hager, Counsel 

INTRODUCTION 

The Veteran served on active duty from July 2001 to May 2007. 

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, as discussed below. The issues have been recharacterized for the reasons stated below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AM C), in Washington, DC. VA will notify the Veteran if further action is required. 

REMAND 

Within a year of separation from service, the Veteran filed a claim for service connection for "acid reflux." In response, the RO in October 2007 granted service connection for GERD and assigned a noncompensable rating effective June 1, 2007, the day after separation from service. In November 2007, based on the receipt of new evidence, the RO issued a rating decision continuing the noncompensable rating. The Veteran disagreed with the noncompensable rating and wrote, "I have constant problems with [IBS] that I contend is secondary to the reflux." The RO treated this as a claim for service connection for IBS secondary to GERD. 

In a September 2008 rating decision, the RO increased the rating for the GERD to 10 percent, also effective June 1, 2007. In January 2010, the RO granted service connection for IBS on a presumptive basis, as the Veteran had served in the Southwest Theater of operations during the Persian Gulf War. See 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.3.17 (2009). However, because the regulations pertaining to ratings of the digestive system provides for a single rating in these circumstances, see 38 C.F.R. § 4.114 discussed below, the RO assigned a single 30 percent rating, effective November 8, 2007, the date that VA records documented a complaint of IBS symptomatology. 

- 2 - 

In amending the rating and granting a 30 percent evaluation by combining the effects of GERD with IBS, the RO selected the effective date of November 8, 2007 based upon a clinical record noting a history of diarrhea. 

The Board notes, however, that on October 26, 2007, VA received a letter from the Veteran in which he referenced in-service bloody stools. Moreover, a buddy statement received at that time referenced in-service loose bloody stools. 

The record reflects that the RO may not have fully considered direct service connection and did not consider 38 USCA § 1154(b) (West 2002) in assigning the ratings and effective dates. The RO also did not consider the October 2007 lay statements as evidence of IBS, but did so consider a nearly identical statement contained in a November 8, 2007 clinical record. 

Because the RO has assigned a staged rating apparently based on a failure to consider that a claim asserting in-service onset was filed within one year of separation, a failure to consider lay evidence of loose stool prior to the November 2007 clinical record, and a failure to consider 38 U.S.C.A. § 1154(b), the issue of the effective date of the grant of service connection for IBS is inextricably intertwined with the rating issues on appeal. 

Consequently, a remand is required for the RO to readjudicate the claims in light of the Board's recharacterization of them including consideration of the facts noted by the Board above. 

Accordingly, the case is REMANDED for the following action: 
Readjudicate the claims as characterized above, under all appropriate statutory and regulatory provisions and legal theories, to include consideration of: (1) the fact that the Veteran filed his claim asserting in-service onset within one year of separation, (2) whether direct service connection for IBS was warranted (to include 

- 3 - 

consideration of 38 USCA § 1154(b)), and (3) the October 2007 lay statements as evidence of IBS. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009). 

-4- 





